Citation Nr: 1804470	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased rating in excess of 60 percent for coronary artery disease (CAD); atrial fibrillation.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

At the outset, the Board notes that the VA Certification of Appeal form 8 indicates prostate cancer and CAD were certified to the Board on appeal.  The record reflects the Veteran was initially granted service connection for prostate cancer in May 2008 and for CAD in February 2011.  The Veteran perfected an appeal for both claims via VA Form 9 in December 2011 and April 2014, respectively.   In April 2014, the Veteran filed a notice of disagreement (NOD) with his CAD evaluation and stated that he only wanted that claim to remain open.  

In addition, The VA Form 9 received in April 2014 indicates that the Veteran only wanted to appeal his evaluation for CAD as evidenced by the attached April 2014 NOD.  Based on these assertions, the Board finds that the Veteran has limited his appeal to the above captioned issue only and the claim for increased evaluation for prostate cancer is not before the Board.  

This appeal was processed using the VBMS paperless claims processing system.


FINDING OF FACT

On August 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial increased rating in excess of 60 percent for CAD by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER
The appeal is dismissed.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


